ORDER
STEVENS, District Judge.
On October 11, 1989, the Supreme Court of Missouri issued a Warrant of Execution setting October 20, 1989 as the execution date of Frank Guinan. On October 18, 1989 Guinan filed a pro se motion for stay of execution. Attached to Guinan’s motion is a copy of an order entered by the Missouri Supreme Court setting out the procedural history of this case. From this document, it appears that there has been no federal habeas review of Guinan’s Septem*573ber 12, 1986 conviction for which he was sentenced to death.
In addition, appellant has filed a motion for appointment of counsel. This motion will be granted.
This court is not unaware of those voices in the community raised in objection to federal intervention delaying the course of final justice in the state system. However, the court is confident that any such objections will be quieted when it is pointed out that this proceeding is the first opportunity this defendant has had to secure federal adjudication of his contentions that his federal constitutional rights have been violated, a review to which he is entitled under the law. Despite its reluctance to intervene in what is essentially a state matter, this court cannot and will not allow an execution until it is morally certain that the defendant’s constitutional rights have not been violated.
Accordingly, it is hereby ORDERED that:
1. execution of the death sentence imposed on Frank Guinan is stayed;
2. the Clerk of Court shall provide immediate telephone notice to the Attorney General of the State of Missouri that Gui-nan’s execution is stayed by order of this court;
3. the Clerk of Court shall provide immediate telephone notice to the Superintendent of the Potosi Correctional Center that Guinan’s execution is stayed by order of this court.